JPMORGAN CHASE BANK, N.A. v. J. MAURICE
                 HERMAN
                (AC 38126)
                       Lavine, Keller and Bishop, Js.

                                  Syllabus

The plaintiff bank, which previously had obtained a judgment against the
    defendant in Florida that remained unsatisfied, filed an application for
    an order in aid of execution of the foreign judgment. The plaintiff had
    served interrogatories on the defendant in aid of execution under Florida
    law, seeking information concerning any trusts in which the defendant
    held an interest, and a hearing thereon was held in Florida. Thereafter,
    the plaintiff registered its Florida judgment in Connecticut pursuant to
    the Uniform Enforcement of Foreign Judgments Act (§ 52-604 et seq.),
    and submitted an application for a turnover order to the trial court, in
    which it alleged that the defendant held an interest in a certain trust
    and that the trust’s assets were held in a brokerage account located in
    Stamford, Connecticut. The application also identified UBS Financial
    Services, Inc., as the garnishee. The plaintiff then requested the trial
    court to issue an order compelling the defendant and the broker from
    UBS to transfer to the levying officer, inter alia, the defendant’s market-
    able securities held by UBS, including without limitation, the assets in
    the trust. The defendant filed an objection to the plaintiff’s application,
    asserting that the court lacked personal jurisdiction over the matter
    because UBS did not have physical possession of the certificates of the
    securities held by the trust as they were in the possession of a depository
    company in New York and, therefore, the plaintiff was not entitled to
    execute on those assets. In response, the plaintiff asserted that the court
    had in rem jurisdiction because, pursuant to the statutory provision
    (§ 42a-8-112 [c]) of the Uniform Commercial Code, the location of the
    broker rather than the location of the securities certificates determines
    the situs of the assets. At the hearing on the application for a turnover
    order, the court admitted an account statement for the trust that listed
    a Connecticut address for the broker, and the undisputed evidence
    presented at the hearing identified the broker’s Stamford office as UBS.
    At the conclusion of the hearing, the court orally granted the application
    and, thereafter, issued a written turnover order, directing UBS, to trans-
    fer the defendant’s marketable securities to the levying officer. The
    defendant then filed an appeal with this court. Held:
1. The defendant could not prevail on his claim that the trial court improperly
    exercised personal jurisdiction over him because he had no significant
    contacts with Connecticut and the mere presence of his broker in the
    state was insufficient to confer jurisdiction, as the certificates of the
    subject securities were physically located in New York: under the cir-
    cumstances of this case, the court’s exercise of personal jurisdiction
    over the defendant was fair because the merits of the underlying action
    were fully and fairly litigated in Florida and thus the plaintiff was the
    holder of a valid money judgment, and because the trust account was
    managed by a financial officer in UBS’s Connecticut office, it was reason-
    able to conclude that the office would readily exercise control over the
    defendant’s assets, it would have been fruitless to direct the turnover
    order directly to the depository company in New York, and it was the
    defendant’s decision to evade the judgment debt for several years and
    to employ the services of a Connecticut broker with control over the
    subject securities; moreover, this court was not persuaded by the defen-
    dant’s arguments that the plaintiff’s evidence showing that a Connecticut
    broker managed the subject account was stale and that the trial court
    improperly excluded from evidence an affidavit offered by the defendant
    to demonstrate the court’s jurisdiction, as the defendant had offered no
    admissible evidence that, at the time the application for a turnover order
    was submitted, the account was no longer managed by a Connecticut
    broker, and the court did not abuse its discretion in failing to consider
    the defendant’s affidavit, as the defendant offered no rationale why his
    affidavit was not hearsay or why it fell within a hearsay exception.
2. This court found unpersuasive the defendant’s claim that the trial court’s
    turnover order improperly deviated from its oral ruling granting the
    plaintiff’s application for the order because the order should have been
    directed to UBS’s Stamford office instead of to UBS in general and should
    have expressly limited execution to the assets in the trust account; the
    trial court’s turnover order, directing UBS to transfer the defendant’s
    marketable securities was appropriate, as the plaintiff’s application iden-
    tified UBS as the garnishee, the undisputed evidence presented at the
    hearing on the application identified the broker’s Stamford office as
    UBS, and there was no indication that the broker’s office in Stamford
    was its own corporation or other legally distinct entity, and the court’s
    order in its oral ruling, that service of process be directed to the broker’s
    Stamford office was not inconsistent with the turnover order because
    the order did not address how and where process was to be served;
    moreover, although the court’s oral ruling directing the broker to transfer
    the defendant’s marketable securities, ‘‘including without limitation’’
    those in the trust, was ambiguous, any ambiguity was resolved by the
    court’s written order, which directed UBS to transfer cash and market-
    able securities.
         Argued February 15—officially released August 22, 2017

                             Procedural History

  Application for execution and order in aid of a foreign
judgment, brought to the Superior Court in the judicial
district of Stamford-Norwalk and tried to the court,
Heller, J.; judgment for the plaintiff, from which the
defendant appealed to this court. Affirmed.
  Jack Kallus, with whom were Shivani Desai and, on
the brief, John W. Cannavino, Jr., for the appellant
(defendant).
  Matthew Triggs, with whom were Kelley Franco
Throop and, on the brief, Lisa Markofsky, for the appel-
lee (plaintiff).
                          Opinion

   KELLER, J. The defendant, J. Maurice Herman,
appeals following the trial court’s issuance of a turnover
order pursuant to General Statutes § 52-356b. The plain-
tiff, JPMorgan Chase Bank, N.A., applied for the order.
The defendant claims that (1) the court improperly exer-
cised personal jurisdiction over him, and (2) the order
improperly deviated from the court’s prior oral ruling
granting the plaintiff’s application.1 We disagree.
Accordingly, we affirm the judgment of the trial court.
   On the basis of the evidence presented and the par-
ties’ representations, the following facts are not in dis-
pute. The plaintiff was the defendant’s broker. Some
years ago, that relationship soured, and the parties
became embroiled in an action in Florida. The record
discloses neither the date of commencement nor the
precise nature of the litigation. On April 28, 2011, the
Florida court rendered judgment in favor of the plaintiff,
and later awarded the plaintiff attorney’s fees and costs
totaling $259,539.96, with interest continuing to accrue.
The defendant thereafter exhausted his appeals in the
Florida courts.
   On March 26, 2014, while the judgment was still unsat-
isfied, the plaintiff served on the defendant interrogato-
ries in aid of execution under Florida law. The
interrogatories directed the defendant to provide, inter
alia, information concerning any trusts in which he held
an interest. In his answers to the interrogatories, the
defendant indicated that he held an interest in a ‘‘bilat-
eral trust’’ (trust) in which he was settlor, trustee, and
beneficiary. He further stated that the trust ‘‘[d]oes busi-
ness under the fictitious name Marstack & Co.,’’ ‘‘[the
trust’s] [a]ssets are owned by Marstack & Co. and are
located in Connecticut,’’ and ‘‘[t]he broker is David Wat-
kins from UBS [Financial Services, Inc. (UBS)] in West-
port, Connecticut.’’
   On October 17, 2014, a proceeding in aid of execution
was held in Florida Circuit Court. At the hearing, the
defendant testified under oath that the trust held assets
worth approximately $120 million, and that those assets
were still being held in the Connecticut UBS account.
The defendant further testified: ‘‘I cannot tell you with
absolute certainty where [the] securities are registered,
but it is a Connecticut account. If you were to look at
the [Depository Trust Company],2 all of their assets are
held in New York, and that’s where all securities—or
virtually all securities are held by the member banks.
So, I can’t speak to the legal logistics as to how securi-
ties are held, but it’s Connecticut or—and/or New
York.’’
  On February 13, 2015, the plaintiff registered its Flor-
ida judgment in Connecticut pursuant to the Uniform
Enforcement of Foreign Judgments Act, General Stat-
utes § 52-604 et seq. On May 6, 2015, the plaintiff submit-
ted its application for a turnover order (order) to the
trial court. General Statutes § 52-356b, the turnover stat-
ute, sets forth a postjudgment procedure permitting a
judgment creditor to ‘‘(a) . . . apply to the court for
an execution and an order in aid of the execution direct-
ing the judgment debtor, or any third person, to transfer
to the levying officer3 either or both of the following:
(1) Possession of specified personal property that is
sought to be levied on; or (2) possession of documen-
tary evidence of title to property of, or a debt owed to,
the judgment debtor that is sought to be levied on.’’
‘‘The court may issue a turnover order pursuant to [this
section], after notice and hearing . . . on a showing
of need for the order.’’ General Statutes § 52-356b (b).
In its application for the order, the plaintiff asserted
that the defendant held an interest in the trust and that
the trust’s assets were held in a UBS brokerage account
located in Connecticut. The plaintiff therefore
requested that the court issue an order compelling the
defendant and UBS to ‘‘transfer to the levying officer
cash or marketable securities held by UBS in the name
of or for the benefit of [the defendant], including with-
out limitation, the assets in the [trust] . . . sufficient
to satisfy [the plaintiff’s] judgment . . . .’’
  The defendant filed an objection to the application
in which he asserted that the court lacked personal
jurisdiction in the matter because UBS’s Connecticut
branch did not have physical possession of the certifi-
cates of the securities held by the trust. The defendant
claimed that those certificates were in the possession
of the aforementioned Depository Trust Company
(Depository Trust); see footnote 2 of this opinion; in
New York. He, therefore, argued that the securities had
a New York situs4 and, accordingly, that the plaintiff was
not entitled to execute on those assets in Connecticut.
   The plaintiff countered that the court had in rem
jurisdiction5 because, under article 8 of the Uniform
Commercial Code (UCC); General Statutes § 42a-8-101
et seq.; the location of the broker—in this case, Con-
necticut—rather than the location of the securities cer-
tificates, determines the situs of the assets. See General
Statutes § 42a-8-112 (c).
   The court held a hearing on the application on June
22, 2015. During the hearing, the parties relied on the
foregoing facts and arguments. The court also admitted
evidence at the hearing. In addition to the answers to
the interrogatories and a transcript of the proceeding
in aid of execution, the court admitted an account state-
ment for the trust. The statement provided a Stamford
address for UBS, and also listed Watkins as the finan-
cial advisor.
    At the conclusion of the hearing, the court orally
granted the application. In so doing, the court reasoned:
‘‘I don’t believe that it is the obligation of [the plaintiff]
or any other creditor to [serve the Depository Trust].
[The Depository Trust], frankly, would have to have a
legal department of 5000 lawyers if [it] had to litigate
every time somebody had to attach a brokerage account
by some individual debtor.’’ A written turnover order
directed at UBS followed. The defendant then filed the
present appeal. Additional facts will be discussed in
the context of our analysis.
                             I
  The defendant’s first claim is that the court improp-
erly exercised personal jurisdiction over him. We
disagree.
   At the outset, we need to clarify what the defendant
is and is not arguing. The defendant is not attacking
the judgment by arguing that the Florida court was
without personal or subject matter jurisdiction, which
is the typical method by which a party defends against
the enforcement of a foreign judgment. See, e.g., Cahaly
v. Somers, 89 Conn. App. 816, 820, 877 A.2d 837, cert.
denied, 275 Conn. 910, 882 A.2d 669 (2005). Nor does
the defendant dispute that the trial court had jurisdic-
tion over UBS, to the extent that it has offices in Con-
necticut. Instead, the defendant challenges only the
personal jurisdiction of the courts of this state over
him. The defendant argues that Connecticut lacks per-
sonal jurisdiction over him because he has never been to
this state, owns no property here, and has not otherwise
availed himself of the state such that haling him into
court here would not violate due process. As previously
mentioned, he contends that the mere presence of his
broker here, a fact that he also disputes, as discussed
later in this opinion, is insufficient to confer personal
jurisdiction because the target of the present action—
the defendant’s securities—have certificates that are
physically located in New York. Our review of this claim
is plenary. See Walshon v. Ballon Stoll Bader & Nadler,
P.C., 121 Conn. App. 366, 371, 996 A.2d 1195 (2010).
   ‘‘The standard for determining whether an exercise
of jurisdiction over the interests of persons is consistent
with the Due Process Clause is the minimum-contacts
standard elucidated in International Shoe [Co. v. Wash-
ington, 326 U.S. 310, 66 S. Ct. 154, 90 L. Ed. 95 (1945)].’’
Shaffer v. Heitner, 433 U.S. 186, 207, 97 S. Ct. 2569, 53
L. Ed. 2d 683 (1977). ‘‘[I]f [a defendant] be not present
within the territory of the forum, he [must] have certain
minimum contacts with it such that the maintenance
of the suit does not offend traditional notions of fair
play and substantial justice.’’ (Internal quotation marks
omitted.) International Shoe Co. v. Washington,
supra, 316.
  The preceding standard, however, does not apply in
the same manner to postjudgment enforcement pro-
ceedings like the one in this case. The United States
Supreme Court has stated: ‘‘[W]e know of nothing to
justify the assumption that a debtor can avoid paying
his obligations by removing his property to a State in
which his creditor cannot obtain personal jurisdiction
over him. The Full Faith and Credit Clause, after all,
makes the valid in personam judgment of one State
enforceable in all other States.’’ (Footnote omitted.)
Shaffer v. Heitner, supra, 433 U.S. 210. Accordingly,
‘‘[o]nce it has been determined by a court of competent
jurisdiction that the defendant is a debtor of the plain-
tiff, there would seem to be no unfairness in allowing
an action to realize on that debt in a State where the
defendant has property, whether or not that State would
have jurisdiction to determine the existence of the debt
as an original matter.’’ Id., 210 n.36. Thus, to the extent
that the defendant argues that personal jurisdiction is
lacking because his contacts with Connecticut would
be insufficient to commence the original action here,
he is mistaken.
   Nevertheless, it seems axiomatic that there at least
be property in the jurisdiction where postjudgment
enforcement is sought. See Electrolines, Inc. v. Pruden-
tial Assurance Co., 677 N.W.2d 874, 885 (Mich. App.
2003). When that property is real or tangible personal
property within the borders of the enforcing jurisdic-
tion, it is presumptively fair for the judgment creditor
to attempt to levy that property, even if the property
is the judgment debtor’s only connection with the juris-
diction. See Bank of Babylon v. Quirk, 192 Conn. 447,
450, 472 A.2d 21 (1984); Ruiz v. Lloses, 233 N.J. Super.,
608, 611, 559 A.2d 866 (App. Div. 1989); see also A.
Simowitz, ‘‘Siting Intangibles,’’ 48 N.Y.U.J. Int’l L. & Pol.
259, 297 (2015) (presence of tangible asset in jurisdic-
tion ‘‘serves as a prima facie basis on which a court
can say that it sets the agenda for . . . that particular
asset’’). For example, in Bank of Babylon v. Quirk,
supra, 447, the plaintiff secured a default judgment
against the defendant in New York. The defendant, a
resident of Tennessee, had a boat docked in Connecti-
cut. Id., 449. The plaintiff brought the judgment to Con-
necticut and, thereafter, attached the boat in order to
satisfy the judgment debt. Id., 447, 449. The defendant
moved to dismiss the action for lack of personal juris-
diction, which the trial court granted. Id., 447–48. Our
Supreme Court reversed the judgment. Id., 450. Relying
in part on Shaffer, the court concluded: ‘‘Having been
given fair notice and an opportunity to defend the action
on the merits in the state of New York, the defendant
cannot be heard to complain because the plaintiff seeks
to enforce that judgment against any of his property
situated in this state.’’ Id.
   The nature of the property in the present case, how-
ever, does not lend itself to as straightforward an analy-
sis. Accordingly, before proceeding with our analysis,
we need to present some background on the property
at issue, as well as on the statutory scheme governing
claims to that property.
   As noted previously, the court admitted into evidence
an account statement for the trust. The statement
showed that, as of May 30, 2014, the assets in the trust
had a value of over $130 million, about $118 million of
which was in municipal securities. The evidence also
showed, in the form of a letter from UBS’s Stamford
office addressed to the defendant, that UBS observed
the following policy: ‘‘UBS Customer securities are not
held at UBS branches or offices with the exception of
physical certificates that are in the process of being
transferred to or from a customer. Most securities are
held at [Depository Trust] . . . in ‘Street Name’, an
SEC-approved depository located [in New York]. This
means that UBS Financial Services [Inc.] has an account
at [Depository Trust], and [Depository Trust] knows
UBS Financial Services as the owner of the securities,
while UBS Financial Services keeps the record of the
customers who are the beneficial owners of the securi-
ties.’’ The defendant represents on appeal, as he did
before the trial court, that the trust assets are, and
always have been, ‘‘physically located’’ at the Deposi-
tory Trust in New York. For purposes of this appeal,
we assume the same.
   This manner of holding securities is known as the
indirect holding system. See Uniform Commercial
Code, art. 8, prefatory note. ‘‘Holding securities indi-
rectly means ‘ownership’ is evidenced by book-entries
in accounts maintained by securities intermediaries. It
is often referred to as holding securities in ‘street name.’
An intermediary holds such securities directly by being
the person in possession of the security certificate or
the person to whom the security is registered on the
books of the issuer. The owners holding indirectly are
sometimes referred to as beneficial owners . . . .’’ R.
Hakes, ‘‘UCC Article 8: Will the Indirect Holding of
Securities Survive the Light of Day?,’’ 35 Loy. L.A. L. Rev.
661, 664 n.2 (2002). In part because of the complexities
posed by the claims of creditors to such indirectly held
securities, the drafters of the UCC in 1994 revised article
8, which deals with investment securities. Uniform
Commercial Code, art. 8, prefatory note. Connecticut
has adopted the UCC’s revised article 8. See General
Statutes § 42a-8-101 et seq.
   The provision of revised article 8 relevant to this case
is codified in General Statutes § 42a-8-112 (c), which
provides in relevant part: ‘‘The interest of a debtor in
a security entitlement may be reached by a creditor
only by legal process upon the securities intermediary
with whom the debtor’s securities account is main-
tained . . . .’’ Put simply, ‘‘[i]f Debtor holds securities
through Broker, and Broker in turn holds through Clear-
ing Corporation, Debtor’s property interest is a security
entitlement against Broker. Accordingly, Debtor’s credi-
tor cannot reach Debtor’s interest by legal process
directed to the Clearing Corporation.’’ Uniform Com-
mercial Code, art. 8, § 8-112, comment 3. Instead, pro-
cess must be directed ‘‘to the debtor’s own security
intermediary.’’ Id.
   In the context of this case, the defendant holds a
‘‘security entitlement’’ in the securities in the UBS
account because the Depository Trust holds the securi-
ties certificates, which are in the name of UBS. See
General Statutes § 42a-8-102 (a) (16). The defendant is
therefore an ‘‘entitlement holder;’’ see General Statutes
§ 42a-8-102 (a) (8); and UBS a ‘‘securities intermediary.’’
See General Statutes § 42a-8-102 (a) (13). Thus, under
§ 42a-8-112 (c), process must be directed to UBS, not
to the Depository Trust. The reason for this is readily
apparent: as confirmed by UBS’s own policy, the Depos-
itory Trust knows only UBS, not the defendant, as the
legal owner of the securities.
   Article 8 of the UCC does not purport to address the
personal jurisdiction issues associated with creditors’
claims to indirectly held securities. Nevertheless, we
conclude that the operation of article 8 in this case
satisfies the requirements of personal jurisdiction. The
test for whether a court properly invokes personal juris-
diction is essentially one of ‘‘reasonableness or fair-
ness.’’ (Internal quotation marks omitted.) World-Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 292, 100
S. Ct. 559, 62 L. Ed. 2d 490 (1980). ‘‘[T]he defendant’s
contacts with the forum [s]tate must be such that main-
tenance of the suit does not offend traditional notions
of fair play and substantial justice.’’ (Internal quotation
marks omitted.) Id. In other words, the defendant ‘‘must
reasonably anticipate being haled into court there
. . . .’’ (Internal quotation marks omitted.) Calder v.
Jones, 465 U.S. 783, 790, 104 S. Ct. 1482, 79 L. Ed. 2d
804 (1984). Recall also that ‘‘the requirement of contacts
may be greatly relaxed . . . where a plaintiff is suing
a nonresident defendant to enforce a judgment pro-
cured in another State.’’ World-Wide Volkswagen Corp.
v. Woodson, supra, 309 n.14 (Brennan, J., dissenting),
citing Shaffer v. Heitner, supra, 433 U.S. 210–11 nn.36
and 37. Under the circumstances of this case, the court’s
exercise of jurisdiction over the defendant was fair.
   We conclude so for several reasons. The merits of
the underlying action were fully and fairly litigated in
Florida. Consequently, the plaintiff is the holder of a
valid money judgment. The defendant has, for several
years and notwithstanding his substantial means,
evaded the judgment debt. Indeed, at the aforemen-
tioned proceeding in aid of execution in Florida, the
defendant pledged to ‘‘do everything I possibly can to
make sure [the plaintiff] never [gets] paid legally.’’ The
defendant then essentially directed the plaintiff to
obtain relief in Connecticut. Not only was UBS’s Stam-
ford office a ‘‘securities intermediary’’ under § 42a-8-
102 (a) (13) by virtue of the fact that UBS in general
was a securities intermediary, but the trust account was
managed personally by a financial advisor working out
of UBS’s Stamford office.6 It is reasonable to conclude
that that office would be able to readily exercise control
over the defendant’s assets, and, therefore, to comply
with a turnover order. We also observe that, as pre-
viously explained, directing a turnover order directly to
the Depository Trust would be fruitless. The defendant
objects to being haled into what he deems an inconve-
nient jurisdiction, but it was his decision to evade the
judgment debt and to employ the services of a Connecti-
cut broker with control over the defendant’s leviable
property.
   As a final matter, we may briefly dispose of the defen-
dant’s remaining arguments in support of this claim. We
are not persuaded that the plaintiff’s evidence showing a
Connecticut broker was, as the defendant contends,
‘‘stale.’’ At the October 17, 2014 proceeding in aid of
execution in Florida, the defendant confirmed that the
account had a Connecticut broker. The plaintiff filed
its application for a turnover order on May 6, 2015.
It is reasonable to conclude that, at the time of the
application’s submission, the account was still managed
by a Connecticut broker. The defendant, moreover,
offered no admissible evidence to controvert that fact.
   We must also reject the defendant’s argument that
the court improperly excluded an affidavit executed by
him from evidence. The following evidence is relevant
to this argument. The defendant did not personally
appear at the hearing on the plaintiff’s application. His
attorney, however, sought to introduce as an exhibit
an affidavit executed by the defendant attesting that,
subsequent to the Florida hearing in aid of execution
in which the defendant represented that the trust
account had a Connecticut broker, he ‘‘decided to trans-
fer the management of the [t]rust account to the
Goodhue Advisory Group [located in New York] within
UBS.’’ The plaintiff objected to the affidavit as hearsay.
The defendant did not dispute that the affidavit was
hearsay, nor did he contend that it fell within an excep-
tion to the hearsay rule. See Conn. Code Evid. § 8-1 et
seq. Consequently, the court did not admit the affidavit
as an exhibit.
   On appeal, the defendant does not dispute that the
affidavit was hearsay and that it did not fall within an
exception to the rule excluding such evidence. Rather,
he argues that ‘‘[i]n determining whether a court has
personal jurisdiction over a defendant, it is proper to
consider affidavits submitted in demonstrating jurisdic-
tion or lack thereof.’’ To the extent that the defendant’s
argument depends on the interpretation of law, our
review is plenary. See DeLeo v. Nusbaum, 263 Conn.
588, 593, 821 A.2d 744 (2003).
  The defendant cites two cases, Pitruzello v. Muro,
70 Conn. App. 309, 798 A.2d 469 (2002), and Villager
Pond, Inc. v. Darien, 54 Conn. App. 178, 734 A.2d 1031
(1999), in support of his argument. Those cases are,
however, inapposite, as they illustrate that, in the con-
text of a motion to dismiss; see Practice Book § 10-
30; the court will admit undisputed facts set forth in
supporting affidavits. See Pitruzello v. Muro, supra,
312; cf. Villager Pond, Inc. v. Darien, supra, 182. If, in
light of those affidavits and other evidence, ‘‘a jurisdic-
tional determination is dependent on the resolution of
a critical factual dispute,’’ the court will conduct an
evidentiary hearing in connection with the motion to
dismiss in order to determine jurisdictional facts. Con-
boy v. State, 292 Conn. 642, 652, 974 A.2d 669 (2009).
  Those procedures, however, were inapplicable to the
present case because the court was not proceeding
on a motion to dismiss. The court, therefore, was not
required to consider, much less credit, the defen-
dant’s affidavit.
  It was within the court’s discretion to conduct an
evidentiary hearing; see State v. Nguyen, 253 Conn. 639,
653, 756 A.2d 833 (2000); and the defendant does not
argue that the court abused its discretion by doing so.
He also, as previously mentioned, offers no rationale
for why the affidavit was not hearsay or why it fell
within a hearsay exception. We, therefore, do not dis-
turb the court’s decision to exclude the affidavit from
evidence on the basis of hearsay. Accordingly, this argu-
ment is not persuasive.
   For the foregoing reasons, we reject the defendant’s
claim that the trial court was without personal jurisdic-
tion in this matter.
                             II
   The defendant’s second claim is that the turnover
order improperly deviated from the court’s prior oral
ruling granting the plaintiff’s application for that order.
See Sanzo v. Sanzo, 137 Conn. App. 216, 220, 222, 48
A.3d 689 (2012) (substantive alteration of judgment con-
stitutes opening of judgment; court may not, sua sponte,
open judgment). We disagree.
   The following evidence is relevant to this claim. In
its application for the turnover order, the plaintiff
requested that the court order the defendant and UBS
to ‘‘transfer to the levying officer cash or marketable
securities held by UBS in the name of or for the benefit
of [the defendant], including without limitation, the
assets in the [trust] . . . sufficient to satisfy [the plain-
tiff’s] judgment . . . .’’ At the conclusion of the hearing,
the following exchange occurred:
  ‘‘The Court: . . . [J]ust so we’re clear, the execution
that the [plaintiff] is looking for is an execution that you
want to serve on UBS here in Connecticut to execute on
whatever account is held either for [the defendant or]
for the benefit of [the defendant], including the account
under the name of Marstack & Company as a trade
name?
  ‘‘[The Plaintiff’s Counsel]: That’s correct, Your Honor.
  ‘‘The Court: All right. . . . I am going to grant the
application and—so the execution will issue on UBS
in Stamford on whatever account there is held in—
for the benefit of [the defendant] under the name of
Marstack & Company as the trade name. . . .
  ‘‘[The Defendant’s Counsel]: Just to clarify your rul-
ing, Your Honor, this is solely for any UBS accounts
for [the defendant] under the trust of Marstack & Co.
held in Stamford, Connecticut?
   ‘‘[The Court]: Well, it’s going to be served on UBS.
. . . [S]o, the execution is being served here. . . . So,
for our purposes, I’ve granted the application for an
execution. It will be served on UBS at their offices in
Stamford . . . .’’
   Later on the same day, the court issued its written
order, which, tracking the language in the plaintiff’s
application, directed UBS to ‘‘forthwith transfer to the
levying officer cash or marketable securities held by
UBS in the name of or for the benefit of [the defendant],
including without limitation, the assets in the [trust] d/
b/a Marstack & Co., sufficient to satisfy [the plaintiff’s]
Judgment . . . .’’ Thereafter the defendant filed an
emergency motion for a stay of execution and a motion
for clarification on the ground that the court’s written
order differed substantively from its oral ruling. Specifi-
cally, the defendant contended that the written order
‘‘enlarges UBS’ responsibilities to other accounts aside
from Marstack & Co. In addition, the order directs UBS
in general to take action against the accounts of [the
defendant]. However, the court specifically limited its
order to UBS in Stamford. As such, the court was lim-
iting its ruling to accounts in Connecticut and not UBS
in its entirety.’’ The court granted the motion for clarifi-
cation and clarified its written order as follows: ‘‘The
court’s written order, entered following the hearing on
June 22, 2015, is consistent with the court’s ruling from
the bench granting, without limitation, the plaintiff’s
application for an execution and order in aid of execu-
tion.’’ The court, without providing its reasoning, denied
the defendant’s motion for a stay.
   On appeal, the defendant asserts that the turnover
order improperly deviated from the court’s oral ruling
in two ways. First, he argues that the order should have
been directed specifically to UBS’s Stamford office,
instead of to UBS in general. Second, he argues that
the order should have expressly limited execution to
assets in the trust account, instead of, as the order
provides, ‘‘marketable securities held by UBS in the
name of or for the benefit of [the defendant], including
without limitation, the assets in the [trust] d/b/a Mars-
tack & Co. . . . .’’ (Emphasis added.) Our review of
this issue is plenary. See State v. Denya, 294 Conn. 516,
529, 986 A.2d 260 (2010).
   We disagree with the defendant for the following
reasons. With respect to his argument that the court
erred by not directing the turnover order specifically
to UBS’s Stamford office, the defendant misunder-
stands the contents of the oral ruling and written order.
The plaintiff’s application for the order identified ‘‘UBS
Financial Services, Inc.,’’ as the garnishee. The undis-
puted evidence presented at the hearing identified
UBS’s Stamford office as ‘‘UBS Financial Services Inc.,’’
with an address at 677 Washington Boulevard in Stam-
ford. Accordingly, the court’s turnover order lists the
garnishee as ‘‘UBS Financial Services, Inc.’’ There is no
indication that UBS’s office in Stamford is its own
corporation or other legally distinct entity. Ordering
‘‘UBS Financial Services, Inc.,’’ to turn over the defen-
dant’s property therefore was appropriate. To the
extent that, in its oral ruling, the court ordered that
service of process be directed at ‘‘UBS in Stamford,’’
that is not inconsistent with the order because the order
did not address how and where process was to be
served. The defendant was free to file a motion for
articulation with respect to the service of process issue,
but failed to do so. See Practice Book § 66-5. Accord-
ingly, there is no inconsistency between the court’s oral
ruling and the turnover order with respect to this issue.
   We likewise find unpersuasive the defendant’s argu-
ment that the court improperly deviated from its oral
ruling by ordering the turnover of the defendant’s secu-
rities ‘‘including without limitation’’ those in the trust
account. We observe that the oral ruling was ambiguous
as to this particular matter. On the one hand, the court
understood that the plaintiff was requesting the turn-
over of assets, including but not limited to the trust
account because it asked, just prior to granting the
application: ‘‘[J]ust so we’re clear, the execution that
the [plaintiff] is looking for is an execution . . . on
whatever account is held either for [the defendant or]
for the benefit of [the defendant], including the account
under the name of Marstack & Company as a trade
name?’’ (Emphasis added.) On the other hand, the court
shortly thereafter stated that ‘‘the execution will issue
on UBS in Stamford on whatever account there is held
in—for the benefit of [the defendant] under the name
of Marstack & Company as the trade name.’’ Any ambi-
guity, however, was resolved by the written turnover
order, which, as previously mentioned, directed UBS
to ‘‘forthwith transfer to the levying officer cash or
marketable securities held by UBS in the name of or
for the benefit of [the defendant], including without
limitation, the assets in the [trust] . . . .’’ ‘‘[S]ubstantial
deference is accorded to a court’s interpretation of its
own order. . . . Accordingly, we will not disturb a trial
court’s clarification of an ambiguity in its own order
unless the court’s interpretation of that order is mani-
festly unreasonable.’’ (Citations omitted.) State v.
Denya, supra, 294 Conn. 531. The court’s interpretation
of the ambiguous oral ruling adhered to one reasonable
construction of it. Accordingly, we conclude that the
order did not improperly deviate from the court’s oral
ruling in this manner.7
  For the foregoing reasons, the defendant’s second
claim fails.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In his appellate brief, the defendant makes two more claims: that the
court improperly excluded from evidence an affidavit offered by him, and
that the plaintiff ‘‘[was] improperly forum shopping’’ by seeking relief in
Connecticut. We view the former claim as an argument in support of the
defendant’s first claim rather than as a separate claim, and, therefore, address
it as part of the first claim. The latter claim is substantively indistinct from
the first claim, and, therefore, our analysis of the first claim disposes of it.
   2
     The Depository Trust Company is ‘‘a limited purpose trust company
organized under New York law for the purpose of acting as a depository
to hold securities for the benefit of its participants, some 600 or so broker-
dealers and banks.’’ Uniform Commercial Code, art. 8, prefatory note.
   3
     General Statutes § 52-350a (12) defines a ‘‘leveling officer’’ as ‘‘state
marshal or constable acting within such marshal or constable’s geographical
jurisdiction or in IV-D cases, any investigator employed by the Commissioner
of Social Services.’’
   4
     Situs is ‘‘[t]he location or position (of something) for legal purposes
. . . .’’ Black’s Law Dictionary (7th Ed. 1999).
   5
     One note about terminology: Traditionally, territorial jurisdiction had
three categories: in personam, in rem, and quasi in rem. These terms, how-
ever, ‘‘have only modest analytic utility in modern context. This is because
the specific distinctions between them as bases of jurisdiction have to a large
extent been obliterated.’’ Restatement (Second), Judgments § 5, comment b,
p. 68 (1982). In the modern context, ‘‘[j]urisdiction in personam, in rem,
and quasi in rem are forms of personal jurisdiction.’’ Restatement (Fourth),
Foreign Relations Law of the United States § 302, comment (2016). Herein-
after, we, therefore, refer to ‘‘personal jurisdiction’’ instead of the tradi-
tional categories.
   6
     It is not our conclusion that UBS’s status as a securities intermediary
under § 42a-8-102 (a) (13) is enough, in and of itself, to confer personal
jurisdiction in any state in which UBS has an office. Cf. Aurelius Capital
Partners, LP v. Republic of Argentina, Docket No. 07 CIV. 11327 (TPG),
2010 WL 768874, *4 (S.D.N.Y. March 5, 2010) (‘‘[T]he question remains under
the UCC, as to how to interpret ‘securities intermediary’ in a situation of
an international bank with the home office in New York and branches
abroad. The term is not self-defining.’’). It may very well not be fair, for
instance, to hale the defendant into court in a postjudgment enforcement
proceeding in a state where the only connection is the fact that there is a
UBS branch office there. By contrast, that is not an issue in the present
case because of the undisputed evidence that the trust account was managed
directly out of the Stamford UBS office.
   7
     The defendant also argues that, irrespective of whether the written order
deviated from the oral ruling, the order was contrary to law because it
‘‘directs UBS to transfer the assets contained in the [trust] into [Connecticut]
regardless of the assets’ location outside the [s]tate.’’ (Emphasis omitted.)
In part I of this opinion, we concluded that the court had authority to order
UBS to turn over the defendant’s securities, even though the certificates
for those securities may be in New York. For the reasons provided in support
of that conclusion, we reject this argument.